On behalf of my
delegation, I offer Mr. Theo-Ben Gurirab my sincere
congratulations on his election as President of the General
Assembly at its fifty-fourth session. I also pay a tribute to
his predecessor, Mr. Didier Opertti, under whose leadership
the Assembly succeeded in achieving positive results at its
fifty-third session.
I have every expectation that this, the final session of
the Assembly of the twentieth century, will be as fruitful.
The rich experience and leadership Mr. Gurirab brings to
the presidency ensure the session's success. I assure him of
our full cooperation and support in his noble endeavours.
I warmly congratulate the three new Members, the
Republic of Kiribati, the Republic of Nauru and the
Kingdom of Tonga, on their admission to the United
Nations.
The new millennium is about to dawn, and we will
enter it with great hope for the new age, but also burdened
by numerous problems left unresolved from the passing
century. To realize the hope and mould the twenty-first
century into an era of global peace and stability, of
well-being and prosperity for all humankind, we must face
up to these problems, decide what our priority goals are and
seek measures to achieve them. So that the fifty-fourth
session may illuminate the way, let us gather the best of
our collective wisdom.
The defining character of our times is change and
the acceleration of change. The guiding precept of the
global actors is shifting from nationalism to
internationalism, and further to globalism. The whole
world is converging around shared values and behaviour
patterns. In economic affairs, the market economy is
becoming the global norm. In political matters,
reconciliation and cooperation have become the expected
mode of behaviour. The world is becoming a global
village of countries willing and eager to live with one
another in interdependence and integration.
A conspicuous exception to the tide of the times is
the Korean peninsula, where the confrontational structure
of the cold-war era still keeps the two divided sides in
mutual distrust and hostility. Decades have passed since
the end of the Korean war, but genuine peace has yet to
come to the Korean people. Despite the warm wind of
reconciliation blowing around the world, the Korean
peninsula has remained frozen in an icy time warp.
The Republic of Korea aspires to melt away the ice
and reconcile with the Democratic People's Republic of
Korea. It aspires to free the Korean peninsula from the
final legacy of the cold war and allow it to take its
rightful place in the grand march of history towards the
new era. To realize this aspiration, the engagement policy
of the Government of President Kim Dae-jung has been
sending warm winds of sunshine to the North, in hopes
that it will respond in kind. Inspired by the lessons of
history and the trend of the times, this sunshine policy
represents a bold shift in our thinking about South-North
relations.
Our engagement policy is not aimed at undermining
or absorbing the North. Instead, it is a policy of
cooperation, designed to help North Korea overcome its
economic difficulties and promote the co-prosperity of all
Koreans, so that we may finally be free from the threat of
another war. It is a policy of tolerance, envisioning the
peaceful coexistence of two systems along the road to
eventual unification.
The steady and consistent implementation of the
engagement policy during the past year and a half has
made meaningful and unprecedented openings in the thick
wall that divides South and North Korea. South Korean
businesses are investing in the North. In one such venture,
over 100,000 South Korean tourists were able to visit a
scenic mountain in the North for the first time since the
national division.
19


Economic cooperation is also an important element in
the work of the Korean Peninsula Energy Development
Organization, a joint endeavour of the Republic of Korea,
the United States, Japan, the European Union and many
other countries to help resolve North Korea's energy-
shortage problem while keeping it free of nuclear weapons.
The engagement policy is being carried out in close
consultation with the United States and Japan. It also has
the full support of our neighbours in North-East Asia —
China, the Russian Federation and Mongolia — as well as
the G-7, the Association of South-East Asian Nations, the
European Union and other members of the international
community. South Korea is deeply grateful for their
understanding and support.
Still North Korea remains suspicious of our intentions.
It may perceive the engagement policy as a strategy to
bring about its downfall or to absorb it. Speaking in this
solemn Hall, I must reiterate the genuine, good-hearted
intentions of the engagement policy. The Republic of Korea
has no wish to undermine North Korea or to make it a part
of us. All we seek is peaceful coexistence.
I make this appeal. Let us, South and North Korea,
live in lasting peace. Let us together join the mainstream of
history: reconciliation, cooperation and interdependence. I
sincerely hope that North Korea responds to the warm
sunshine we have been sending it with some warm sunshine
of its own.
I also hope that the North Korean authorities will take
steps to fundamentally address the chronic food shortage
and other difficulties that have plagued the people in the
North for many years. The problems require the continued
interest and assistance of the international community.
Countless children in the North are suffering and dying
from starvation and malnutrition, stunted growth and
disease. With their right to food and life irrevocably
impaired, tens of thousands of North Koreans have fled the
country in search of food.
The primary responsibility for redressing the situation
lies with the North Korean authorities. They must face up
to the enormity of the problems. We also hope that the
international community will provide continued
humanitarian assistance to North Korea.
The Government of the Republic of Korea has actively
taken part in the humanitarian efforts to help the
Democratic People's Republic of Korea. We are prepared to
offer far more in terms of food and fertilizer, as well as
assistance to the Democratic People's Republic of Korea's
agricultural restructuring. We urge the North Korean
authorities to join us in dialogue for cooperation on this
and other matters.
North-East Asia, where the interests of the major
Powers intersect, is an economic powerhouse and a region
vital to global peace and stability. With the market
economy taking root throughout the region, a new age of
stability, cooperation and mutual prosperity is sprouting
in North-East Asia. The countries of the region are
becoming bound ever closer together in economic ties and
interdependencies. Unhampered exchanges and
cooperation are expanding far beyond the trade in goods
and services to people-to-people contacts and other
interactions in the fields of culture, sports, education and
many others. Mutual understanding and appreciation is
deepening.
To further the trend, North-East Asia requires
adequate mechanisms to deal with transnational issues,
such as environmental pollution, drug-trafficking,
refugees, organized crime and public health. There is also
a need for a region-wide channel of dialogue and
cooperation to defuse tension and prevent conflict.
To enjoy a stable security environment and co-
prosperity in the twenty-first century, the countries of
North-East Asia must learn from the lessons of
region-wide cooperation and integration in many other
areas of the world. They must strengthen mutual trust by
upgrading the mode and calibre of their dialogue and
consultations. They should promptly set out to establish
a dialogue forum where they can all engage in earnest
exchanges of views and nurture the sense of community.
The Republic of Korea stands ready to cooperate
closely with the other countries of the region to launch
such a mechanism for dialogue and cooperation
encompassing all of North-East Asia. I urge the countries
of the region to join in the efforts to translate this idea
into reality.
Peace and co-prosperity in North-East Asia will
certainly gain from the global disarmament and
non-proliferation efforts, in which the Republic of Korea
has been an active participant. With the ratification of the
Comprehensive Nuclear-Test-Ban Treaty (CTBT), my
country is now a party to all the key non-proliferation
treaties. We call upon other countries that have yet to sign
and ratify the CTBT to promptly do so, so that the Treaty
can soon go into effect. We call upon all States to join in
the non-proliferation efforts by acceding to all global
20


regimes, such as the Chemical Weapons Convention, aimed
at combating the spread of weapons of mass destruction.
A priority task for the global community will be to
successfully carry out the review Conference of the Treaty
on the Non-Proliferation of Nuclear Weapons (NPT) slated
for next year and to revitalize the Conference on
Disarmament. I urge the Democratic People's Republic of
Korea, as a party to the NPT, to fulfil its responsibilities
under the International Atomic Energy Agency (IAEA)
safeguards agreement and to cooperate with us to
implement the 1991 Joint Declaration on the
Denuclearization of the Korean Peninsula.
We are living in a single global community.
Globalization has been good to the Republic of Korea.
Without the open markets, interdependencies and instant
information flow nurtured by globalization, we would not
have been able to achieve the rapid economic development
that we did. However, stuck in the expediencies fostered
during the years of Government-driven quantitative growth,
Korea neglected to strengthen the market rules in the
national economy. We failed to realize that globalization
requires constant efforts to reinforce the market rules —
transparency, accountability, efficiency and productivity. As
a result, Korea was struck by a severe economic crisis in
1997.
But now we are trying to make up for past neglect.
During the past year and a half, we have been undertaking
sweeping and intense reforms in the key sectors of society.
The reforms have required painful restructuring and
sacrifices, but we have been steady and firm in putting into
practice the belief that trade and investment liberalization
and the strengthening of market rules are the keys to
sustained economic growth and prosperity.
A year ago, from this same rostrum, I spoke about the
efforts of my Government and people to overcome the
crisis, guided by the conviction in the parallel development
of democracy and the free-market economy. Today, I am
happy to report that the efforts have begun to pay off and
the country is expected to achieve over 6 per cent economic
growth this year, a dramatic turnaround from the -5.8
percent of last year. Other economic indicators also speak
of a stable, recovering economy.
Korea has learned valuable lessons from the economic
crisis. We are now keenly aware that free and fair
competition and good governance are essential to
sustainable economic development. We also realized that a
system of social welfare based on human-resources
development must be established to mitigate the painful
consequences of the reforms. Applying those lessons in
the reform drive, we are on our way to becoming a
market economy with a human face.
Of course, in a globalized economy, crisis knows no
borders and the efforts at preventing and coping with
crisis must also extend beyond borders. In this regard, we
welcome the discussions concerning the restructuring of
the global financial architecture. For the discussions to be
productive, the crisis-stricken countries and other
emerging market economies should have extensive
participation. Keeping track of the discussions for
meaningful progress, we count on the continued
cooperation between the United Nations and the Bretton
Woods systems.
One consequence of globalization has been the
widening gap between the developed and the developing
countries and the increasing marginalization of the least
developed ones. Unattended, the disparity will only grow
in the twenty-first century of unlimited competition,
becoming a risk factor that could endanger global stability
and peace. There is a pressing need for a new paradigm
of international development cooperation, whereby the
chronic poverty and excessive debts besetting the
developing countries and other related issues are taken as
challenges to be overcome with the active input of all
members of the global community.
Development is meaningless without a healthy
population to reap the fruits. Thus, we welcome the joint
initiative of the United Nations Children's Fund and the
World Health Organization to establish the Global
Alliance for Vaccines and Immunization and the
Children's Vaccine Initiative. Doing its share in the efforts
to save the 9 million children of the world who are dying
every year from diseases that can be prevented, the
Republic of Korea has hosted the International Vaccine
Institute since 1994. We hope the Institute will be able to
work in close cooperation with the Global Alliance and
the Vaccine Initiative.
In the half century since the Universal Declaration
of Human Rights was adopted in 1948, the United
Nations has taken the lead in forging global mechanisms
for the protection and advancement of human rights
around the world. The principles of universality,
indivisibility and interdependence of all human rights are
now widely upheld. Human rights violations, wherever
they may take place, are now considered a legitimate
concern of the international community. Human rights has
21


become a priority agenda of the post-cold-war global
community. In the Republic of Korea, the Government of
President Kim Dae Jung has made significant advances in
the field of human rights. We have also been an active
participant in the efforts of the United Nations and the
global community to resolve concrete cases of human rights
violations.
While we note the advances in human rights, we must
not forget that a quarter of the world's population still
struggles to survive in abject poverty. Poverty undermines
human dignity and human rights. Poverty is fertile ground
for conflict and dictatorship. Poverty alleviation should be
incorporated as a key goal in the United Nations
endeavours to advance human rights around the world. We
wish to see the mainstreaming of human rights in all the
programmes and activities of the United Nations further
expanded and deepened. Furthermore, we believe this
global body should strengthen its capacity for early warning
and preventive action so as to forestall massive human
rights violations and the outflow of refugees.
The task of advancing human rights has always
benefited from the push and pull of civil society. It will be
even more so in the new century as Governments and the
United Nations work in closer alliance and cooperation with
non-governmental organizations, research organizations and
advocacy groups. Next month, some 3,000 non-
governmental organization representatives will gather in
Seoul to take part in the 1999 international conference of
non-governmental organizations. Exploring the role of the
non-governmental organizations in the twenty-first century
global community, the meeting from October 11 to 15
should bring the United Nations system and civil society
closer together.
Let us turn our attention to the situation in East Timor.
The Republic of Korea applauded the Government of
Indonesia for making the decision to let the people of East
Timor choose their own fate. The will of the people, as
unequivocally registered on 30 August, must be upheld. The
violent repression of that will is a grave challenge to the
basic principle of democracy and human decency. The
atrocity must not be left unpunished and law and order
must be restored in East Timor. The Indonesian
Government has again shown wisdom and courage in
accepting the multinational peacekeeping forces under the
auspices of the United Nations. We hope that peace is soon
returned and that the will of the people for independence is
fully implemented through the conjoined efforts of the
Indonesian Government and the United Nations. The
Republic of Korea will take part in the peacekeeping
operations and will continue to do its share in the efforts
to safeguard regional and global peace and stability.
The United Nations has much work to do in the
twenty-first century. The Republic of Korea deeply
appreciates the reforms introduced by the
Secretary-General to enhance the responsiveness of the
global body to new challenges. We welcome the
designation of the fifty-fifth session next year as the
Millennium Assembly to identify the challenges awaiting
the global community in the twenty-first century. We
hope the Millennium Assembly strengthens the global
leadership of the United Nations for the new age.
In this regard, such thought-provoking concepts as
global public goods, human security and global
governance may serve to frame the discussions at the
Millennium Assembly.
I look to the twenty-first century as the era of the
United Nations. I sincerely hope to see the global body
renew itself and fulfil its missions through continuous
reforms and to enhance its effectiveness and democratic
character. Recalling the lofty spirit that gave birth to the
United Nations half a century ago, on behalf of the
Government and people of the Republic of Korea, I
pledge our abiding support for the global body in its
noble mission for peace and prosperity around the world.








